105 Ga. App. 849 (1962)
125 S.E.2d 689
AMERICAN FINANCE & LOAN CORPORATION et al.
v.
COOTS.
39481.
Court of Appeals of Georgia.
Decided May 1, 1962.
*851 Rogers, Magruder, Hoyt, Wright & Walther, Clinton J. Morgan, for plaintiffs in error.
Fullbright & Duffey, Harl C. Duffey, Jr., contra.
JORDAN, Judge.
1. That the instant petition set forth a cause of action is clearly shown by the decisions of this court in the cases of American Security Co. v. Cook, 49 Ga. App. 723 (176 S.E. 798); Atlanta Hub Co. v. Jones, 47 Ga. App. 778 (171 S.E. 470); and Personal Finance Co. of Atlanta v. Loggins, 50 Ga. App. 562 (179 S.E. 162). In each of these cases it was held that alleged conduct substantially similar to that of the defendants herein constituted a wilful, voluntary, and intentional tort resulting in mental suffering and wounded feelings to the plaintiff, *852 for which damages could be recovered. The trial court therefore did not err in overruling the defendants' general demurrers.
2. We have carefully examined the various special demurrers filed by each of the defendants to the petition, and find them to be without merit with the exception of the special demurrers filed to paragraphs 18 and 24 of the amended petition. These demurrers, which called for certain specific information in regard to the allegations of the enumerated paragraphs as to the medical treatment and expenses of the plaintiff and his wife, were meritorious, and the trial court erred in overruling them. Louisville &c. R. Co. v. Barnwell, 131 Ga. 791 (4) (63 S.E. 501).
Judgment affirmed in part; reversed in part. Nichols, P. J., and Frankum, J., concur.